United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1404
                                     ___________

E-Z Implements, Inc.,                     *
a Minnesota corporation,                  *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Marv Haugen Enterprises, Inc.;            *     [UNPUBLISHED]
Virnig Manufacturing, Inc.,               *
                                          *
             Appellees.                   *
                                     ___________

                              Submitted: November 17, 1999

                                   Filed: December 29, 1999
                                    ___________

Before WOLLMAN, Chief Judge, LAY, and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

     E-Z Implements, Inc. appeals from the district court’s1 grant of summary
judgment in favor of defendants Marv Haugen Enterprises, Inc. and Virnig
Manufacturing, Inc. in its action for trade dress infringement under section 43(a) of the
Lanham Act, 15 U.S.C. § 1125(a). Having considered the record and the parties’


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
submissions on appeal, we agree with the district court that E-Z Implements has
presented no evidence that the trade dress of its product, the E-Z Digger, is
nonfunctional, as is required for trade dress protection under the Lanham Act. See
Insty*Bit, Inc. v. Poly-Tech Indus., Inc., 95 F.3d 663, 667 (8th Cir. 1996) (stating that
trade dress is protected only when it is primarily nonfunctional). Accordingly, the
judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-